Citation Nr: 1400234	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for left plantar fasciitis with calcaneal spur. 

2. Entitlement to an initial rating in excess of 30 percent for right plantar fasciitis with calcaneal spur. 


REPRESENTATION

Appellant represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from October 2001 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection and assigned an initial noncompensable rating for plantar fasciitis with heel pain, effective February 4, 2009.  .

In a January 2012 rating decision, the RO assigned separate 10 percent ratings for each foot for plantar fasciitis with calcaneal spur, effective February 2009.  In August 2012, the RO increased the ratings to 30 percent, effective February 2009. 

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


